DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 5, 10-18, and 21 allowed.
The following is an examiner’s statement of reasons for allowance: 
In the amendment submitted on 3/5/2021, claims 4 and 10 have been respectively rewritten as independent forms which include subject matters that were allowed in the previous Office Actions dated 4/15/2020 and 12/31/2020. Claim 5 is allowed as being dependent on claim 4. Claims 11, 14, and 21 were allowed in the previous Office Action dated 12/31/2020 because of allowable subject matters which are a pressure transfer valve, wherein the pressurized fluid is stored within said accumulator and subsequently transferred, thereby releasing seismic wave energy via the ports into the fluid surrounding the apparatus in the claims 11 and 14, and a pressure transfer valve, wherein the pressurized fluid is stored within an accumulator and subsequently transferred, thereby releasing seismic wave energy via a hollow-shaft rotor having an output port, and a stator having a corresponding output port whereby fluid energy is transferred upon alignment of said rotor port and stator port, wherein the motor is operatively connected to the hollow-shaft rotor and where fluid passes through the hollow shaft of the motor to the accumulator in claim 21. Claims 12-13 and 15-18 are allowed as being properly dependent on one of claims 11 and 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676